*838ORDER
This case came before the Supreme Court for oral argument on May 8, 2000, and after reviewing the parties’ legal briefs and considering their oral arguments, the Court enters the following order:
1. The plaintiff Smithfield Voters for Responsible Development, Inc., a nonprofit corporation, lacked standing under applicable law to challenge the zoning amendment at issue before the Superior Court.
2. As a result, we vacate the Superior Court’s judgment in favor of plaintiff and affirm the Smithfield Town Council’s zoning amendment.
3. A written decision explaining our reasoning shall be filed in due course. Based upon the need for an expedited ruling on this appeal, we have issued this order in advance of our decision.